Citation Nr: 1817189	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-10 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to a separate compensable rating for radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Brian S. Wayson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 2000 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified during a Board hearing before the undersigned Veterans Law Judge in January 2017.  In July 2017, the Board remanded the claim.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not been productive of forward flexion of 30 degrees or less, ankylosis, or incapacitating episodes having a total duration of at least four weeks during the past 12 months at any time during the appeal period.

2.  The Veteran's radiculopathy of the right lower extremity associated with his lumbar spine disability has been manifested by no more than incomplete mild paralysis over the course prior to his lumbar spine surgery.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the lumbar spine disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2017).  
2.  From March 23, 2010 to August 2, 2011, the criteria for a separate 10 percent rating, but no higher, for radiculopathy of the right lower extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.71a, DC 5237, 4.124a, DC 8520 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Contentions

The Veteran asserts that a rating higher than 20 percent for his low back disability is warranted as it continues to progressively worsen.  Specifically, he asserts that since service he has had continued low back pain with flare-ups that cause him severe pain, limit his mobility, and in some instances, incapacitate him.  To this end, he highlights that his back pain causes him constant pain at work and that he can no longer lift weights or run due to the pain.  See March 2010 VA 21-4138, Statement in Support of Claim; August 2011 Notice of Disagreement (NOD); and January 2017 Hearing Transcript at 4, 10, 14.

II.  Applicable Law

	i.  General Rating Principles

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

While the regulations require review of the recorded history of a disability, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  

      ii.  Rating Criteria

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Pursuant to this formula, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Any associated objective neurologic abnormalities, including bladder or bowel impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 40 percent is warranted for incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

III.  Analysis

The Veteran is in receipt of a 20 percent rating from June 13, 2007, a temporary total disability rating of 100 percent from August 2, 2011, and a 20 percent rating from October 1, 2011, for his service-connected lumbar spine disability.  As such, the Board's analysis will focus on the periods of time where the Veteran is not in receipt of a maximum 100 percent rating.  The appeal period before the Board is from March 23, 2010, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

Throughout the appeal period, the Veteran has complained of constant, severe, and progressively worsening back pain with flare-ups that limit his range of motion.  See August 2010 through October 2010 and June 2011 through August 2011 private treatment records; November 2014 VA treatment records.  Objective findings indicated mild to severe muscle spasms; stiffness associated with decreased mobility; and limited home and work abilities.  Id.

A June 2011 private treatment record noted the Veteran's complaints of intermittent bilateral low back pain and radiation through the right buttock and lateral thigh that lasted two weeks, does not extend below the knee, and is not associated with any numbness, tingling, or extremity weakness.  The Veteran reported that the pain is exacerbated by bending at the waist, standing, and walking.  Upon physical examination Dr. C. G. recorded forward flexion to 45 degrees with pain.  Additional neurological examinations revealed normal sensation, gait, reflexes, and muscle strength.  A straight leg test was noted as positive in the right leg that elicited low back and buttock pain.  The Veteran's August 2011 surgery report indicates a pre- and post-operative diagnosis of right lower extremity radiculopathy.

Pursuant to the Board's June 2017 remand directives, the Veteran was afforded a VA back examination in September 2017.  Although, he was previously afforded VA examinations in June 2010 and March 2013, the September 2017 examination is the only examination that is compliant with VA regulations.  38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 166 (2016).  Thus, the other two VA examination reports will not be considered (In this regard, the Board emphasizes that forward flexion was measured to 80 degrees without pain in 2010 and to 75 degrees with pain in 2013, with no evidence of IVDS).  At that time of the examination, the Veteran reported daily flares with lifting, carrying, and standing in one spot.  The examiner noted that lifting, carrying, twisting and bending were limited due to back pain during flares.  Physical examination revealed a forward flexion of 55 degrees, when considering pain with flare-ups.  The examiner found no guarding or muscle spasms, no muscle atrophy, no radiculopathy, and no ankylosis.  Muscle strength, reflex, straight leg raising, and sensory examinations were normal.  The examiner found IVDS of the spine that did not require bed rest prescribed by a physician in the last 12 months.  The examiner indicated his ability to work is impacted in that all lifting, carrying, climbing, and bending is expected to cause flare-ups, but noted that he currently works full time and tolerates the pain without limits. 

As such, given the totality of the evidence even when considering the additional loss of lumbar spine motion during flare-ups, a rating in excess of 20 percent is not warranted at any point during the appeal period.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Specifically, at no point has forward flexion of the thoracolumbar spine been to 30 degrees or less, even when considering flare-ups, and no ankylosis has been demonstrated.  Thus, a rating in excess of 20 percent, aside from the period dated from August 2, 2011, to October 1, 2011, is not warranted.  See 38 C.F.R. 
§ 4.71a; DC 5237.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration and are already contemplated in the 20 percent rating under DC 5237 with regards to the Veteran's pain on motion during flare-ups.  Notably, the most recent 2017 VA examiner considered the Veteran's reports of daily flare-ups of back pain with all physical activities, and found that even when considering such reports the Veteran's limitation of flexion was to 55 degrees.

As for objective neurologic abnormalities, as noted in the Introduction, Note (1) to the General Rating Formula for Diseases and Injuries of the Spine requires consideration of entitlement to separate compensable ratings for neurological findings, including bladder or bowel impairment.  38 C.F.R. § 4.120.  Here, the Veteran reported radiating pain into his right lower extremity but denied numbness, tingling, or weakness during a June 2011 private examination.  While muscle strength, reflex, and sensory examinations have been normal during all private and VA examinations, Dr. C. G. noted a positive right straight leg test in June 2011 and the August 2011 private physician, Dr. H. L., diagnosed radiculopathy in his right leg following surgery.  Additionally, the Veteran has consistently and credibly reported pain radiating from his back into his buttocks and lower right extremity that resolved following his August 2011 surgery.  (See, e.g., August 11, 2011 post-surgical note "[Veteran] has been doing well since the surgery . . . he has been without any buttock or leg pain . . . He denies any numbness or tingling in the legs;" April 2013 VA examination (noting that following surgery his right-sided pain improved); January 2017 Board Hearing transcript at 4 ("for three months prior to my surgery, I had such bad sciatic pain;" September 2017 VA examination (noting that following surgery he "had resolution of leg symptoms").  Such findings are comparable to "mild incomplete paralysis" warranting a separate 10 percent rating, but no more, from March 23, 2010 to August 2, 2011, for his right lower extremity radiculopathy.  See 38 C.F.R. § 4.124a, DC 8520.  To the extent the Veteran reports left-sided symptomatology prior to the surgery and in 2013, the Board affords more probative value to the reports of the VA and private examiners, which do not diagnose left lower extremity radiculopathy at any point during the appeal period to warrant a separate rating for that extremity.  There are no other identified neurological complications of the back disability.

A disability rating in excess of 20 percent based on incapacitating episodes is also not warranted.  For a rating in excess of 20 percent under the IVDS formula, the Veteran would need physician prescribed bed rest totaling a duration of at least four weeks during the last 12 months.  The Veteran testified that in the past he experienced incapacitating episodes once every three months.  See January 2017 Board Hearing transcript at 10.  The September 2017 VA examiner found IVDS of the spine; however, the Veteran denied incapacitating episodes over the past 12 months.  Therefore, the preponderance of the evidence is accordingly against a rating greater than 20 percent under DC 5243.

Finally, the Veteran has a surgical scar measuring 2 x .5 centimeters that is not painful or unstable and does not cause any disabling effects.  Thus, a separate compensable rating for his surgical scar is not warranted.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7804, 7805.

The Board acknowledges the Veteran's assertions that his back disability and associated symptoms are more severe than the assigned disability rating reflects.  However, the private and VA examination reports offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal. 

Thus, the preponderance of the evidence weighs against the award of a rating in excess of 20 percent for the Veteran's lumbar spine disability for the entire appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, a separate 10 percent rating, but no higher, for radiculopathy of the right lower extremity is warranted from March 23, 2010 to August 2, 2011.


ORDER

Entitlement to a rating in excess of 20 percent, exclusive of the period of a temporary total rating from August 2, 2011, to October 1, 2011, is denied.

Entitlement to a separate 10 percent rating for radiculopathy of the right lower extremity is granted from March 23, 2010 to August 2, 2011.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


